Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The disclosure is objected to because of the following informalities: Formula V and Formula V1 have R substitutent. However, applicants have failed to define R in Formulas V and in paragraph [0040] of the disclosure. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 25 recites “wherein the infrared absorbing 
Claim 26 recites the limitation "drying the precursor".  However, there is not positive recitation of a precursor recited in the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 19-22, 26-27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aizu Kohei et al. (EP 3184590 A1; Aizu).
Regarding claim 16, 17, 19-22, 26-27 and 30, Aizu teaches a lithographic printing plate precursor ( see abstract, claims and examples) comprising (i) a support [0188]  and a coating comprising- a photopolymerisable layer  [0193] including a polymerisable compound [0138-0140] and a photoinitiator [0128-0135], and -a toplayer ( protective) provided above the 
    PNG
    media_image1.png
    153
    578
    media_image1.png
    Greyscale
[0011] meeting the limitation of Formulas I and IV as instantly claimed. Aizu teaches a method [0256-0257] for making a printing plate precursor (examples) comprising the step of coating a support [0252-0255] with: i) a photopolymerizable layer comprising a polymerisable compound and a photoinitiator (Examples 35 & 36) and ii) a toplayer (protective) above the photopolymerizable layer including an infrared absorbing dye (see dye represented by Formula 1 and Examples 35 and 36) and drying the precursor (Examples 35 and 36). Aizu teaches imagewise exposing a lithographic printing plate precursor to heat and/or IR radiation to form a lithographic image comprising image areas and non-image areas and to induce a color change in the image area [0258-0261; and examples]. Aizu teaches the precursor is developed by mounting the precursor on a plate cylinder of a lithographic printing press and rotating the plate cylinder while feeding dampening liquid and/or ink to the precursor (Examples and [0257 & 0262-0264]). The .
Claims 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andriessen et al. (EP 1614541 A2).
Regarding claim 26, Andriessen et al. teach a method for making a printing plate precursor (see abstract, claims and examples) comprising the steps of coating a support [0069-0075] with: (i) a photopolymerizable layer ([0013 & 0021-0024]) comprising a polymerisable compound [0022-0023] and a photoinitiator [0024], and a top layer above the photopolymerizable layer, and drying the precursor [0076-0081]. The top layer (coating) comprises an infrared absorbing compound (infrared absorbing agent; [0014-0019 & 0064-0068]).
Furthermore, it is noted that the infrared absorbing (IR) dye of Andriessen et al. and the instant claims are the same. The feature of “having a main absorption in the IR wavelength of the electromagnetic spectrum before exposure to heat and/or IR radiation and absorbs more light in the visible wavelength range of the electromagnetic spectrum after exposure to heat and/or IR radiation” as recited in claim 26 is inherent in the IR dye. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claims 27-30, Andriessen et al. teach a method for making a printing plate precursor (see abstract, claims and examples) comprising image-wise exposing  a lithographic printing plate precursor to heat and/or IR radiation having an energy density of 20 to 250 mJ/cm2 [0077] to form a lithographic image comprising image areas and non-image areas and to induce a 
It is further noted that the instant claims recite “capable of” language, which is only functional language. Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004). Halliburton Energy Servs., 514 F.3d at 1255.
Also, the instant claims recite “optional” limitations, which are not given patentable weight. The claim language is not required in the product and/or process of the instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Andriessen et al. (EP 1614541 A2).
Regarding claims 16-25, Andriessen et al. teach a lithographic printing plate precursor (see abstract, claims and examples) comprising a support [0009] and a coating comprising (i) a photopolymerizable layer ([0013 & 0021-0024]) comprising a polymerisable compound [0022-0023] and a photoinitiator [0024], and a toplayer above the photopolymerizable layer. The top layer (coating) comprises an infrared absorbing compound  ( infrared absorbing agent; [0014-0019 & 0064-0068]) comprising a thermocleavable group which, upon exposure to heat and/or IR radiation, transform into an electron-donor group that is a stronger electron-donor than the thermocleavable group, and the infrared absorbing compound  [0064] is capable of forming a print-out image upon exposure to heat and/or IR radiation, wherein the print-out image is characterized by a CIE 1976 color distance ΔΕ of at least 2 [0033-0036]. The coating is capable of being developed on-press with dampening liquid and/or ink [0080].  The infrared absorbing dyes of Formulas II, III, and IV [0064-0066]: 
    PNG
    media_image2.png
    401
    513
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    144
    576
    media_image3.png
    Greyscale
meeting the limitation of Formulas I, II, III and IV as instantly claimed. The infrared absorbing dye [0068] is the following: IRD-004: 
    PNG
    media_image4.png
    176
    381
    media_image4.png
    Greyscale
( meeting the limitation of formula VII as instantly claimed) .
Further regards to claim 16, Andriessen et al. do not explicitly teach the toplayer has thickness between 0.1 g/m2 and 1.75 g/m2 as instantly claimed. However, Andriessen et al. recognize that protective top coat comprising IRD-004 
    PNG
    media_image5.png
    134
    312
    media_image5.png
    Greyscale
 has a dry thickness of 2.0 g/m2 [0086] and topcoat having infrared absorbing compound in Examples 4 and 5 has a dry thickness of 0.80 g/m2 [0093]. One of ordinary skilled in the art would recognize that invention of Andriessen et al. teach a topcoat having a dry thickness between 0.80 g/m2 and 2.0 g/m2 which encompasses the instant claimed range of 0.1 g/m2 and 1.75 g/m2. Furthermore, it is noted that a coating having a thickness of 0.80 g/m2 and 2.0 g/m2 and a coating having a thickness of 0.1 g/m2 and 1.75 g/m2 are closely related, and therefore would be expected to perform in the same manner. The same results of the coating having a thickness of 0.1 g/m2 and 1.75 g/m2 as would be expected from the coating having a thickness of 0.80 g/m2 and 2.0 g/m2.   Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP 2131.03).
In re Robertson, 49 USPQ2d 1949 (1999).  
It is further noted that the instant claims recite “capable of” language, which is only functional language. Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004). Halliburton Energy Servs., 514 F.3d at 1255.
Also, the instant claims recite “optional” limitations, which are not given patentable weight. The claim language is not required in the product and/or process of the instant claims. 
The claim language “such that an integrated light absorption of the dye between 350 to 750 nm increases” is intended-use language. In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 16-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 17/055,241 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘241 have claims drawn to a lithographic printing plate precursor comprising a support and a coating comprising (i)a photopolymerizable layer comprising a polymerisable compound and an optionally substituted trihaloalkyl sulfone photoinitiator ( see claims 27 of the instant claims), and a top layer above the photopolymerizable layer; wherein the top layer comprises an infrared absorbing compound capable of forming a print-out image upon exposure to heat and/or IR radiation. One of ordinary skilled in the art would recognize that the printing plate precursor of the instant claims and copending application ‘241 are obvious variant of each other. 
The present claims indicated above also cover the methods which overlap the claims of copending Application No. 17/055,241, and thus, render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Lenaerts et al. (US 2016/026390 A1; see abstract, claims and examples) teach a lithographic printing plate precursor as instantly claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722